department of the treasury internal_revenue_service washington d c date number info release date cc dom it a 1ajkeyso cor-104327-00 uil re taxpayer identifying number for pure trust organization dear this responds to your date letter requesting additional information about taxpayer identifying numbers tins for trusts your previous letter dated date copy attached indicates that you are specifically concerned about the tin requirements for pure trusts this letter supplements our earlier response to you dated date copy attached you note that the provisions of the internal_revenue_code code cited in our previous letter refer to any person required to make a return or furnish a tin you ask whether the term person refers only to natural individuals or whether it includes artificial entities sec_7701 of code provides that the term person shall be construed to mean an individual a_trust estate partnership_association company or corporation you also ask whether the code requires taxpayers to obtain a tin sec_6109 of the code gives the service authority to issue regulations requiring taxpayers to furnish their tin on all returns statements and other documents the service has exercised this authority in sec_301_6109-1 of the regulations on procedure and administration this regulation requires every u_s_person who makes a return statement or other document to furnish his or her tin on the return sec_301 d of the regulations provides that any person required to furnish an ssn as his or her tin must apply for one using form ss-5 sec_301_6109-1 provides that any person required to furnish an employer_identification_number ein as its tin must apply for one using form ss-4 finally you state that the pure trust about which you are inquiring has no gross_income or taxable earnings without specific information about the particular trust we cannot evaluate your conclusion that the pure trust organization has no income and no obligation to obtain a tin we note that some promoters of pure trust organizations wrongly advise taxpayers that a pure trust is not governed by the code and therefore can never have income as that term is used in the code the service has published cor-104327-00 notice_97_24 to alert taxpayers to certain trust arrangements that purport to reduce or eliminate federal taxes in ways that are not permitted by federal tax law we have enclosed a copy of notice_97_24 for your information we hope this information is helpful if you need further information please contact andrew keyso irs badge number at sincerely george j blaine chief branch income_tax accounting enclosures cc district_director southern california district p o box laguna niguel ca
